DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 10, the phrase “based on the information, calculating the first threshold” is indefinite.  The claimed information “includ[es] a first threshold”.  It is not clear how the threshold can be calculated based on the threshold.  Further, if other information is included (in addition to the threshold) that is used to calculate the threshold, it is unclear why the threshold is included directly.  It appears that this is an alternative way of communicating threshold information (by including other information).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0160735 to Fujishiro et al in view of U.S. Patent Application Publication 2021/0168678 to Deenoo et al.

Regarding claim 1:
Fujishiro discloses a method of transmitting data by a node, the method comprising:
configuring the node with a first radio link and a second radio link (see paragraph 0227, for example, which indicates that the first and second paths may be established in advance or coexist; in this case, the node with two paths is the UE 100 in Figure 15).  
Fujishiro discloses requesting a switch to the second path from the first path when the quality of the first path deteriorates.  Fujishiro further discloses switching from a first path to a second path by an IAB node when an RLF is detected (see Figure 14 and the fifth embodiment in paragraphs 0199-0214 as well as in the topology and path management described in paragraphs 0245-0246, for example).  Fujishiro does not explicitly disclose the limitations of: 
receiving, from a network, information including a first threshold for switching a transmission route from the first radio link to the second radio link; and 
based on a number of random access channel (RACH) preambles transmitted to the first radio link being equal to or exceeding the first threshold, transmitting a RACH preamble to the second radio link.
However, Deenoo discloses a system for determining when to switch paths in a reselection/handover procedure.  This is analogous to the path management by IAB nodes and UEs in Fujishiro.  In Deenoo, the path reselection can be triggered by an unsuccessful RA (random access) procedure (see paragraph 0101, for example).  This lack of success in the RA procedure can be detected using a threshold such as ra-PreambleTX-Max (or a value smaller than ra-PreambleTX-Max) in paragraph 0103, such that when the number of transmissions of the random access (RACH) preamble meets or exceeds the threshold, another path is selected (see paragraph 0103).  Further, as indicated in paragraph 0101, when the RA procedure is unsuccessful on one path (such as the RUL or regular uplink), the RA procedure is repeated on another path (such as the SUL or supplemental uplink).  Thus, when the number of random 

Regarding claim 6:
Fujishiro discloses a node in a wireless communication system, the node comprising:
at least one transceiver (see radio communicator 310 or 110 in Figures 3 and 4, for example);
at least one processor (see controller 320 or 120 in Figures 3 and 4, for example); and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising (see paragraphs 0047 and 0051, for example):
configuring the node with a first radio link and a second radio link (see paragraph 0227, for example, which indicates that the first and second paths may be established in advance or coexist; in this case, the node with two paths is the UE 100 in Figure 15).  
Fujishiro discloses requesting a switch to the second path from the first path when the quality of the first path deteriorates.  Fujishiro further discloses switching from a first path to a  
receiving, from a network, information including a first threshold for switching a transmission route from the first radio link to the second radio link; and 
based on a number of random access channel (RACH) preambles transmitted to the first radio link being equal to or exceeding the first threshold, transmitting a RACH preamble to the second radio link.
However, Deenoo discloses a system for determining when to switch paths in a reselection/handover procedure.  This is analogous to the path management by IAB nodes and UEs in Fujishiro.  In Deenoo, the path reselection can be triggered by an unsuccessful RA (random access) procedure (see paragraph 0101, for example).  This lack of success in the RA procedure can be detected using a threshold such as ra-PreambleTX-Max (or a value smaller than ra-PreambleTX-Max) in paragraph 0103, such that when the number of transmissions of the random access (RACH) preamble meets or exceeds the threshold, another path is selected (see paragraph 0103).  Further, as indicated in paragraph 0101, when the RA procedure is unsuccessful on one path (such as the RUL or regular uplink), the RA procedure is repeated on another path (such as the SUL or supplemental uplink).  Thus, when the number of random access preambles meets or exceeds a threshold, the node transmits a random access/RACH preamble on the second radio link.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fujishiro to utilize a threshold related to random access preambles to determine when to switch the transmission of random access preamble from a first path to a second path in place of (or in addition to) waiting for a 

Regarding claim 11:
Fujishiro discloses an apparatus for a node, the apparatus comprising:
at least one processor (see controller 320 or 120 in Figures 3 and 4, for example); and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising (see paragraphs 0047 and 0051, for example): 
configuring the node with a first radio link and a second radio link (see paragraph 0227, for example, which indicates that the first and second paths may be established in advance or coexist; in this case, the node with two paths is the UE 100 in Figure 15).  
Fujishiro discloses requesting a switch to the second path from the first path when the quality of the first path deteriorates.  Fujishiro further discloses switching from a first path to a second path by an IAB node when an RLF is detected (see Figure 14 and the fifth embodiment in paragraphs 0199-0214 as well as in the topology and path management described in paragraphs 0245-0246, for example).  Fujishiro does not explicitly disclose the limitations of: 
receiving, from a network, information including a first threshold for switching a transmission route from the first radio link to the second radio link; and 
based on a number of random access channel (RACH) preambles transmitted to the first radio link being equal to or exceeding the first threshold, transmitting a RACH preamble to the second radio link.
However, Deenoo discloses a system for determining when to switch paths in a reselection/handover procedure.  This is analogous to the path management by IAB nodes and UEs in Fujishiro.  In Deenoo, the path reselection can be triggered by an unsuccessful RA (random access) procedure (see paragraph 0101, for example).  This lack of success in the RA procedure can be detected using a threshold such as ra-PreambleTX-Max (or a value smaller than ra-PreambleTX-Max) in paragraph 0103, such that when the number of transmissions of the random access (RACH) preamble meets or exceeds the threshold, another path is selected (see paragraph 0103).  Further, as indicated in paragraph 0101, when the RA procedure is unsuccessful on one path (such as the RUL or regular uplink), the RA procedure is repeated on another path (such as the SUL or supplemental uplink).  Thus, when the number of random access preambles meets or exceeds a threshold, the node transmits a random access/RACH preamble on the second radio link.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fujishiro to utilize a threshold related to random access preambles to determine when to switch the transmission of random access preamble from a first path to a second path in place of (or in addition to) waiting for a radio link failure (RLF) as taught by Deenoo.  The rationale for doing so would have been to trigger the path switch or handover before the RLF is triggered as indicated in paragraph 0103, for example.  This is more likely to ensure the path switch is seamless or minimize loss of data by switching the link earlier.  

12:
Fujishiro discloses a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations for a node, the operations comprising (see paragraphs 0047 and 0051, for example): 
configuring the node with a first radio link and a second radio link (see paragraph 0227, for example, which indicates that the first and second paths may be established in advance or coexist; in this case, the node with two paths is the UE 100 in Figure 15).  
Fujishiro discloses requesting a switch to the second path from the first path when the quality of the first path deteriorates.  Fujishiro further discloses switching from a first path to a second path by an IAB node when an RLF is detected (see Figure 14 and the fifth embodiment in paragraphs 0199-0214 as well as in the topology and path management described in paragraphs 0245-0246, for example).  Fujishiro does not explicitly disclose the limitations of: 
receiving, from a network, information including a first threshold for switching a transmission route from the first radio link to the second radio link; and 
based on a number of random access channel (RACH) preambles transmitted to the first radio link being equal to or exceeding the first threshold, transmitting a RACH preamble to the second radio link.
However, Deenoo discloses a system for determining when to switch paths in a reselection/handover procedure.  This is analogous to the path management by IAB nodes and UEs in Fujishiro.  In Deenoo, the path reselection can be triggered by an unsuccessful RA (random access) procedure (see paragraph 0101, for example).  This lack of success in the RA procedure can be detected using a threshold such as ra-PreambleTX-Max (or a value smaller than 

Regarding claims 2 and 7:
Fujishiro, modified, discloses the limitation that based on the number of RACH preambles transmitted to the first radio link being less than the first threshold, transmitting the RACH preamble to the first radio link (the path switch described in paragraphs 0101 and 0103 occur when a random access procedure fails (such as when the threshold number of RACH preambles is exceeded); when the random access procedure does not fail, the node continues communicating (including RACH preambles) via the first path).

3 and 8:
Fujishiro, modified, discloses the limitations of parent claims 1 and 6 as indicated above.  Fujishiro is silent regarding the limitations of claims 3 and 8 that based on a number of retransmissions on the first radio link being equal to or exceeding a second threshold included in the information, switching the transmission route to the second radio link.  However, Deenoo discloses that the handover can be triggered based on the number of RLC retransmissions exceeding a maximum number of RLC retransmissions (see paragraphs 0090-0092, and 0098, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fujishiro to utilize a threshold related to a maximum number of RLC retransmissions to determine when to switch the transmission of random access preamble from a first path to a second path in place of (or in addition to) waiting for a radio link failure (RLF) as taught by Deenoo.  The rationale for doing so would have been to trigger the path switch or handover before the RLF is triggered as indicated in paragraph 0103, for example.  This is more likely to ensure the path switch is seamless or minimize loss of data by switching the link earlier.

Regarding claims 4 and 9:
Fujishiro, modified, discloses the limitations of parent claims 1 and 6 as indicated above.  Fujishiro is silent regarding the limitations of claims 4 and 9 that based on a number of consecutive out-of-sync indications received by the UE being equal to or exceeding a second threshold included in the information, switching the transmission route to the second radio link.  However, Deenoo discloses that the handover can be triggered prior to an RLF based on the number of consecutive out-of-sync indications exceeding a second threshold (N313 – see 

Regarding claims 5 and 10:
Fujishiro, modified, discloses the limitation of based on the information, calculating the first threshold (see paragraph 0103, for example, which indicates that the information may be an offset, which is used to calculate the threshold by subtracting the offset from ra-PreambleTx-Max).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2021/0195675 to Park et al discloses a method for communicating backhaul link connection information.
U.S. Patent Application Publication 2021/0195674 to Park et al discloses a method for exchanging backhaul link blockage information.  
U.S. Patent Application Publication 2019/0394084 to Tsai et al discloses a method for network link topology adaptation for integrated access and backhaul nodes.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 22, 2021